Title: To James Madison from Henry Hill Jr. (Abstract), 12 June 1805
From: Hill, Henry, Jr.
To: Madison, James


12 June 1805, Havana. “I have the pleasure to inform of my arrival at this city the 27th Ulto. But it is with much regret that the manner I have been received, and the situation in which I have found the Consulate of the United States here, obliges me to give a detail which must be as disagreeable to you, as it is painful to me.
“I understand from Mr Gray, that he has informed you of the circumstances which occasioned and attended the late arrest and imprisonment of his person, and the consequent seizure of the papers of this consulate; which precludes the necessity of my giving you a circumstantial account of it.
“It appears that a bill of sale was made before Mr Gray of a Schooner from Felix Crucet merchant of this city, to one Captn Flagg of charleston, and that he granted Flagg a passport for said Vessel to proceed to Jarruca a small port about 8 Leagues to windward to Load, and gave him a certified list of his crew. This Schooner was a vessel owned and commanded by Flagg, and some time previous placed under Spanish collors here for the advantages of commerce; so that although she continued actually the property of Flagg, she was registered here as a spanish Vessel in the name of Crucet—Flagg wishing to rechang<e> the property obtained a bill of Sale from Crucet, on which Mr Gray gave him the papers above Specified. At that time there was a law existing here which did not allow the transfer of Spanish Vessels to foreigners, and she was cleared and went from this as a spanish Vessel. At Jarruca Flagg suffered himself to be duped by a Spaniard, who obtained his papers granted by Mr Gray, and they came into the hands of the assessor of the Intendencia, Don José Sedano; who upon a charge of contravening the revenue laws had him arrested and thrown into prison, and Seized upon the seal and papers of the consulate.
“If Mr. Gray had violated the laws, the act was not so attrocious as to warrant the dragging him to prison in a precipitate manner without any enquiry, as if he had committed the most horrid crime, nor could it authorize a Seizure of the papers of the consulate. The Intendent who signed the paper for the arrest of Gray and Seizure of the papers, disavowed after, a knowledge of its contents, and liberated Gray on bail; but still holds the papers of the Consulate, and I am informed a decree has passed which Suspends further proceedings, till the pleasure of the King is known. These circumstances rendered my Situation extremely delicate and unpleasant, as you will observe hereafter.
“The day after my arrival, the 28th. Ulto. I waited on his Excy. the Captain Genl and presented him my credentials; he informed me he should make himself acquainted with their purport, and Send me his reply—accordingly on the 29th Ulto, I received from him a letter, of which the enclosed No 1 is a Copy.
“On the 30th. I again waited on him, to acknowledge the recpt of his communication, and expressed my regret that he could not receive me on the footing required by your letter. At the Same time I mentioned to him the importance to the United States, of having an agent to reside here, so long as their commerce Should be permitted with this colony; Stated to him the abuses which existed in this Island upon our commerce and citizens, and endeavored to draw some assuranc<e> from him of affording me protection and the necessary aid and tolerance in the performance of my duty as an official character.
“I could draw nothing sattisfactory from him, but as he did not return me my commission, and from what passed between us, I conceived it was his wish & expectation that I should officiate as my predecessors have done before me, in granting such certificates as might be required by American citizens trading to this port. He told me however he could receive no official representations from me, nor consider me any other than an individual character, and if any claims were to be made relating to the interests of citizens of the united States, he would receive them from the persons whom they concerned.
“From these circumstances sir, from the late violent proceedings against Mr Gray, the seizure and detention of the records & other public acts of this consulate, the notorious abuses which exist in the Island so greatly to the predjudice of our citizens, and th<e> humiliating footing on which the Govt I am accredited to wished to place me, (all of which I cannot but feel, and consider an indignity to my Country,) I conceived it my duty to make a remonstrance of which the inclose<d> No 2. is a copy. To this, I have not yet received any answer, but am informed it has occasioned considerable agitation in the breast of the Governor.
“I may have done wrong; but there is nothing therein but can be substantiated and I conceive my situation required som<e> energy.
“I have taken possession of what remains of the consulate, consisting of some old and unimportant papers, and presume I shall be suffered to exercise my functions without impediment so far as they relate to my duty, except in making such representations to the government regarding captured American property as will be frequently necessary. As I am subjected to the will and caprice of this government, my situation is very insecure, and so long as I remain so, it is impossible I can be of any considerable advantage to those of my fellow citizens who have any complaints to make; or redress to demand from any of the authorities in this Island.
“I have taken measures to have agents in the ports of this Island where it is most necessary in order to obtain information of what passes therein derogatory to the interests of our citizens, and shall endeavor to inform myself of all irregularities as they occur, that they may be made known to this govt, and that I may be enabled to forward you from time to time such proofs as will substantiate their existence, and the shapes in which they appear.
“It appears to me a measure of […] several american Vessels prizes in Barracoa & St Yago, and there is one at Batavano [Batabano] about 40 miles from this on the opposite side of the Island.
“This is a ship called the Eliza of Norfolk, Capt Evans who was taken on his passage from Jama to Norfolk with a Cargo of 179 puncheons of Rum belonging to Conway whittle Merchant <of> that place. Her case is very singular, and shows the disposition of this Government towar<d> us; how dilatory and even unwilling they are to render us justice. She was taken by a french privateer called the Vigilant and sent into the above port where she now lies. The captors soon after at this city gave up the papers to the Captain and relinquished their claim; near two months have transpired sin<ce> and the Captain, although he has frequently demanded a passport to proceed to Batavano an order from the Governor to take possession of her, has in every instance been refused.
“He has once been over without a passport to see the situation of his Vessel, and to endeavor to obtain possession of her. The commandant of Batavano would not suffer him to go on board his Vessel, nor to send any communication to his mate & people, who are held prisoners on board; but was ordered by the commandant to return immediately to Havana, or he would send him prisoner under guard.
“This is the relation I have from Mr Gray and the Captain. I cannot vouch for its authenticity, but beleive it correct & shall now enter upon the business myself.
“A few days since, Stephen Charles master of the schooner Mary of Camden N.C. entered his protest in my office against capture by a french Fellucca privateer, commanded by one Paul; who took his Vessel off the West end of this Island as he was bound from Jamaica to Camden with a Cargo of 30 puncheons Rum & 5 Do. Molasses American property belonging to Jno. W. Horner Mercht of Camden, of which I have heard nothing since, but She is undoubtedly taken into one of the ports of the Island, where she will be plundered. The Captain & crew were taken out, and the former was put on board an American Vessel bound to Charleston, which put in here for Water.
“These abuses are such as requires sound measures to be adopted commensurate to the evil.
“It is in the power of this Govt to prevent them, if they would take possession of every prize as they are brought in, and suffer no persons to have access to them but the Captains & prize masters, nor permit any thing to be landed or taken from the Vessels without an order of court, or have their cargoes (if perishab<le> sold and deposited, untill legal proceedings could be had. This I have told the Governor but he is so undecisive and indeterminate, that I have no idea he will take any effectual measures to the end of preventing the abus<es> on our Commerce in this Island.
“I hope our Govt will take some notice of the late violence used towards Mr Gray, and of the unprecedented seizure of the papers of this Consulate, the violators shall be punished, and such iniquities prevented for the future. If a public character is to be subjected to the will and caprice of the Govt he is accredited to, and dragged to prison at the instance of any malicious underling of that government, his situation is certainly a very despicable one.
“I wish much for advice from your department under present circumstances, & hope it may be afforded me.
  “The duties have lately been deminished from 32 ½ prCt to about 25 ½ on all articles imported in foreign Vessels, except such as are the growth or manufacture of Spain, which accompanied with documents proving them such from the custom House in Spain from whence shipd, pay the same duty as if imported in Spanish Vessels; which is about 6 ½ prCt. The duty is paid on the Valuation here, which is fixed on most articles, and on others is estimated by the quality of the goods. As pr the inclosed No, 3—The inclosed No 4. [not found] is an accurate statement of the Vessels cleared from this from the 1 of January last to the 30th. of april, which it appears there were, in the month of


January
   9
Spanish
   8
Americans & 1 Engh.




February -
   1
do.
35
do.


3
Danish


March -
   6
do.
56
do.


1
Do. & 1 fren<ch>


April -
   9
do.
76
do.
–
–
1
Do.



—

—



–




25
175
   1

4
2




“Total number 207 Vessels—This will serve to show that this place is dependent on our commerce. The Records of the consulate being taken, it is out of my power to say with accuracy the number of american Vessels sailed since the 30th of April. Mr Gray thinks they exceed 100. There are now no more than 16 or 18 in Port.”
